Citation Nr: 0211577	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  99-06 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
otitis media.

(The issue of whether an August 1956 decision of the Board of 
Veterans' Appeals (Board) should be revised or reversed on 
the basis of clear and unmistakable error (CUE) will be the 
subject of a separate decision under a different docket 
number).


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


REMAND

The veteran served on active duty from March to November 
1943.

This matter is before the Board from an April 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona, which found that new and 
material evidence had not been submitted.

The record reflects that service connection was established 
for right otitis media by a March 1951 rating sheet as being 
secondary to the service-connected bronchiectasis, right 
lower and left lower lobes, with bronchitis.

Service connection was severed for bronchiectasis with 
bronchitis, as well as the secondary condition of otitis 
media, by an April 1956 rating decision.  Although the 
veteran appealed the severance of service connection for 
bronchiectasis issue to the Board, it does not appear he 
appealed the severance of the otitis media issue, and it was 
not specifically addressed by an August 1956 Board decision 
which upheld the bronchiectasis severance.

After the veteran perfected his appeal on the issue of 
whether new and material evidence had been submitted to 
reopen the otitis media claim, he filed a motion directly 
with the Board contending that the August 1956 Board decision 
was the product of CUE.  In a separate decision, under a 
different docket number, the Board has concluded that the 
August 1956 decision was the product of CUE.  A decision of 
the Board that revises a prior Board decision on the grounds 
of clear and unmistakable error has the same effect as if the 
decision had been made on the date of the prior decision.  38 
U.S.C.A. § 7111; 38 C.F.R. § 20.1406.  

In view of the foregoing, the Board finds that the RO must 
readjudicate the issue of whether new and material evidence 
has been presented to reopen a claim of entitlement to 
service connection for otitis media.

Accordingly, this case is REMANDED for the following:

In light of the Board's finding that 
there was CUE in the August 1956 decision 
upholding the severance of service 
connection for bronchiectasis with 
bronchitis, the RO must readjudicate the 
issue of whether new and material 
evidence has been presented to reopen a 
claim of entitlement to service 
connection for otitis media.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


